Breese, J. The questions in this cause arise out of the instructions given for the plaintiff, and the refusal to give the instructions asked on behalf of the defendant. We have looked carefully into the instructions given and refused, and can perceive no error in the ruling of the court in regard to them. The plaintiff’s instructions place the law of the case, on the facts proved, fairly before the jury. A special contract to deliver the stone was set up, between the defendant, Dunshee, and Pennock, Sterling & Co., which Hill, by arrangement between all the parties, performed. All parties agreeing that Hill should finish the contract, he can sue as on an original undertaking by himself. The evidence in the case fully sustains the finding of the jury. This being the view we entertain of the case, the defendant’s instructions were properly refused. The judgment is affirmed. Judgment affirmed.